 

EXHIBIT 10.1

 

EXECUTION COPY

ASSIGNMENT AGREEMENT

 

This Assignment Agreement (“Agreement”) is between the University of Utah
Research Foundation, having a place of business at 615 Arapeen Dr., Suite 310,
Salt Lake City, UT 84108 (hereinafter referred to as “Foundation”), and
BioRestorative Therapies, Inc., a Nevada corporation having its principal place
of business at 555 Heritage Drive, Jupiter, FL 33458 (hereinafter referred to as
“BRT”).

 

1. Recitals

 

1.1.        Whereas, Foundation owns all right, title and interest in and to the
Patents (as defined below), which Patents were created at The University of Utah
(“University”).

 

1.2.        Whereas, BRT desires to acquire and Foundation is willing to assign
to BRT all of Foundation’s right, title, and interest in and to the Patents and
any inventions disclosed and claimed therein.

 

1.3.        Whereas, Foundation has determined that such assignment, use,
development and commercialization of the Patents is in the public’s best
interest and is consistent with Foundation’s educational and research missions
and goals.

 

1.4          Whereas, Foundation has provided to BRT copies of the provisional
application with respect to the Patents and the assignment from the inventors
thereof to Foundation, in each case as filed with the United States Patent and
Trademark Office .

 

NOW, THEREFORE, in consideration of the mutual covenants and premises herein
contained, the parties agree as follows:

 

2. Definitions

 

2.1“Affiliate” means any Entity that controls, is controlled by, or is under
common control with BRT, directly or indirectly. For purposes of this
definition, “control” and its various inflected forms means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Entity, whether through ownership of voting
securities, by contract or otherwise.

 

2.2“Effective Date” means June 15, 2012.

 

2.3“Entity” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government.

 

University of Utah

Technology Commercialization Office

 

Page 1 of 12

 

 

2.4“Know-How” means all information, know-how, show-how, ideas, data,
inventions, designs, specifications, processes, techniques, formulae, sketches,
drawings, models, databases, research, experimental work, development, software
programs and applications, software source documents, studies, works of
authorship, trade secrets, technology and other intellectual property rights.

 

2.5“Licensee” means any party that enters into an agreement or arrangement with
BRT, or receives a license grant from BRT under the Patents, to manufacture,
have manufactured, offer for sale, sell, lease, distribute, market and/or import
the Products (a “License Agreement”). “Licensee” also means any corporate or
business entity established by BRT for the commercialization or Sale of
Products.

 

2.6“Patent Revenue” means any monies, royalties, payments, cash equivalent
(including non-cash consideration), or other consideration received by BRT or
any of its Affiliates from third parties from the use, lease, other
commercialization, licensing, infringement, litigation (after deduction of all
reasonable costs of litigation directly related to achieve recovery) or Sale of
the Patents. In no event will “Patent Revenue” include any of the following: (a)
cash, quantity and other trade discounts, credits or allowances; (b) credits or
allowances granted upon returns, rejections or recalls; (c) amounts payable
resulting from governmental (or any agency thereof) mandated rebate programs;
(d) chargebacks and other amounts paid on the sale or dispensing of Products;
(e) taxes, tariffs and duties; (f) transportation, freight, postage,
importation, insurance and other handling expenses; (g) delayed ship order
credits; (h) discounts pursuant to indigent patient programs and patient
discount programs and coupon discounts; (i) amounts received from Foundation or
the University or any Affiliate thereof; (j) amounts received as grants from any
governmental body, quasi-governmental body or foundation; or (k) amounts
received from third parties in connection with clinical trials.

 

2.7“Patents” means and includes all of the following Foundation intellectual
property: the United States patents and/or patent applications listed in Exhibit
“B”; United States patents issued from the applications listed in Exhibit “B”
and from divisionals and continuations (other than continuations-in-part) of
these applications and any reissues of such United States patents; claims of
continuation-in-part applications and patents directed to subject matter
specifically described in the applications listed in Exhibit “B”; and claims of
all foreign applications and patents which are directed to subject matter
specifically described in the United States patents and/or patent applications
listed in Exhibit “B”.

 

2.8“Products” means any product or products, apparatus, kit or component part
thereof, method, procedure, process, or any other subject matter the manufacture
design, creation, use, importation, distribution, or sale of which is covered by
any claim or claims included within the Patents. Products will also include any
service rendered through the use of a product, process, method, or machine
covered by any claim of the Patents.

 

2.9“Revenue Report” means the report due from BRT to Foundation as set forth in
Section 5.1 below and as in the form set forth in Exhibit “C”.

 

2.10“Sublicensee” means any party that enters into an agreement or arrangement
with a Licensee, or receives a license grant from a Licensee or a Sublicensee
under the Patents, to manufacture, have manufactured, offer for sale, sell,
lease, distribute, market and/or import the Products (a “Sublicense Agreement”).

 

University of Utah

Technology Commercialization Office



 

Page 2 of 12

 

 

2.11“Sale, Sell or Sold” means any bona fide transaction for which consideration
(cash, cash equivalents and non-cash) is received or expected for the sale, use,
lease, transfer, or other disposition of the Patents. A Sale will be deemed
completed at the time BRT receives payment.

 

3. Assignment

 

3.1Concurrent with the execution of this Agreement, Foundation shall execute and
deliver to BRT the Assignment attached hereto as Exhibit “A”, which transfers,
grants, conveys, assigns, and relinquishes exclusively to BRT all of
Foundation’s right, title, and interest in and to the Patents and the inventions
claimed therein in perpetuity. Foundation further agrees to perform any
reasonable act deemed necessary or helpful to carry out the intent of this
Agreement.

 

3.2In furtherance of this Agreement, Foundation hereby acknowledges that, from
the Effective Date forward, BRT has succeeded to all of Foundation’s right,
title, and standing to receive all rights and benefits pertaining to the
Patents, to institute and to prosecute all suits and proceedings and to take all
actions that BRT, in its sole discretion, may deem necessary or proper to
collect, assert, or enforce any claim, right, or title of any kind under any and
all of the Patents, whether arising before or after the Effective Date, to
defend any and all such actions, suits, or proceedings relating to such
transferred and assigned right, title, interest, and benefits, and to do all
other such acts and things in relation thereto as BRT, in its sole discretion,
deems advisable.

 

4. Payments and Fees

 

In consideration for the assignment of the Patents by Foundation to BRT, BRT
agrees that:

 

4.1Payments

 

a.BRT will pay Foundation a non-refundable assignment fee of fifteen thousand
dollars ($15,000) (the “Assignment Fee”) at the time of the execution of this
Agreement. The Assignment Fee shall be deemed earned and immediately payable
upon execution of this Agreement. Failure to pay the Assignment Fee on or before
thirty (30) days following execution of this Agreement by both parties shall
terminate this Agreement.

 

b.In addition, in consideration of the accuracy of the representations and
warranties made in this Agreement, BRT will pay Foundation a royalty equal to
five percent (5%) of Patent Revenue for a period of twenty (20) years from the
Effective Date (the “Royalty Term”). Payments will be made simultaneously with
the delivery of the Revenue Reports required under Section 5.1.

 

University of Utah

Technology Commercialization Office



 

Page 3 of 12

 

 

4.2Future Patent Expenses

BRT understands that it will, at its discretion, be responsible for all Patent
costs incurred from the Effective Date.

 

4.3Reference

Each payment will reference U-5283.

 

5. Reports

 

5.1Revenue Reports

Upon the execution of a License Agreement, Sublicense Agreement or first Sale,
BRT will, within thirty (30) days after the calendar year in which Patent
Revenue first occurs, and within thirty (30) days of each July 1 and January 1
thereafter, deliver to Foundation a true and accurate written Revenue Report,
giving the particulars of the business conducted with the Patents during the
preceding six (6) calendar months as are pertinent to calculating payments
hereunder. The Revenue Report will be in the form set forth in Exhibit “C” (Form
of Revenue Report). BRT will deliver Revenue Reports to Foundation during the
Royalty Term.

 

Reports will be sent to:

 

University of Utah Research Foundation

Technology Commercialization Office

Re: U-5283.

615 Arapeen Dr., Suite 310

Salt Lake City, UT 84108

 

6. Payment, Records, and Audits

 

6.1Payments

All dollar amounts referred to in this Agreement are expressed in United States
dollars without deduction of exchange, collection, wiring fees, bank fees,
taxes, assessments, fees, or any other charges. Each payment will reference
U-5283. All payments to Foundation will be made in United States dollars by wire
transfer or check payable to the University of Utah Research Foundation and sent
to:

 

Technology Commercialization Office

Attn: Accounts Receivable

The University of Utah

615 Arapeen Dr. #310

Salt Lake City, UT 84108

 

6.2Late Payments

In the event that payments or other fees are not received by Foundation when due
hereunder, and such failure continues unremedied for a period of fifteen (15)
days following receipt of written notice thereof from Foundation, BRT shall pay
to Foundation interest charges at the rate of twelve percent (12%) per annum on
the total unpaid payments or fees due for the reporting period.

 

University of Utah

Technology Commercialization Office

 

Page 4 of 12

 

 

6.3Records

BRT will maintain, and cause its Licensees and Affiliates to maintain, complete,
true and accurate books and records that may be necessary for the purpose of
showing the amounts payable to Foundation hereunder. The records supporting each
Revenue Report will be maintained for three (3) years after the submission of
each report under Section 5.1.

 

6.4Auditing

Said books and records, and the supporting data, shall be open at all reasonable
times for five (5) years following the end of the calendar year to which they
pertain, to inspection by Foundation or its agents, upon reasonable prior notice
to BRT, for the purpose of verifying BRT’s Revenue Reports and payments or
compliance in other respects with this Agreement. Such access will be available
to Foundation during normal business hours upon not less than ten (10) days
written notice to BRT, not more than once each calendar year during the Royalty
Term, and once during the year immediately following the expiration of the
Royalty Term. The results of such inspection shall be made available to BRT
promptly. In the event such inspection demonstrates a greater than ten percent
(10%) discrepancy in reporting to Foundation’s detriment, BRT agrees to pay the
full reasonable cost of such inspection. Any information or data obtained by
Foundation or its agents shall be kept strictly confidential and shall not be
used for any purpose other than to determine the amount of royalties payable to
Foundation hereunder.

 

7. Infringement and Litigation

 

7.1Notification

 

a.BRT is responsible for notifying Foundation in the Revenue Report of any
litigation concerning, or infringement of, Patents that may come to its
attention.

 

b.Foundation will notify BRT of any litigation concerning, or infringement of,
Patents that may come to its attention.

 

8. Warranty and Indemnification

 

8.1Foundation represents and warrants that (a) it has the right to enter into
this Agreement and to assign all of its right, title and interest in and to the
Patents to BRT, (b) it owns all right, title and interest in and to the Patents
free and clear of any and all liens, security interests, claims and other
encumbrances and (c) neither Foundation nor University has received any notice,
written or oral, and neither Foundation nor University otherwise has any
knowledge that, the Patents infringe, or that any Entity claims that the Patents
infringe, the intellectual property rights of any Entity; provided, however,
that, with respect to (c) above, no representation or warranty is made with
respect to any University employee other than Dr. Amit Patel and persons working
under his direct or indirect supervision.

 

University of Utah

Technology Commercialization Office

 

Page 5 of 12

 

 

8.2EXCEPT AS EXPRESSLY PROVIDED IN SECTION 8.1, THE PARTIES ACKNOWLEDGE AND
AGREE THAT FOUNDATION HAS MADE NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE. IN NO EVENT SHALL FOUNDATION BE HELD RESPONSIBLE FOR
ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES ARISING OUT OF THE USE OF
PATENTS, EVEN IF FOUNDATION IS ADVISED IN ADVANCE OF THE POSSIBILITY OF SUCH
DAMAGES.

 

8.3Nothing in this Agreement shall be construed as:    

a.a warranty or representation by Foundation as to the validity or scope of any
Patents;

 

b.a warranty or representation by Foundation that anything made, used, sold or
otherwise disposed of pursuant to any rights granted under this Agreement is or
will be free from infringement of intellectual property rights of third parties;

 

c.an obligation by Foundation to bring or prosecute actions or suits against
third parties for patent infringement;    

d.conferring by implication, estoppel or otherwise any license or rights under
any patents of Foundation other than the Patents.

 

8.4BRT shall indemnify, hold harmless and defend Foundation, the University and
their respective officers, employees and agents, against any and all claims,
suits, losses, damages, costs, liabilities, fees and expenses (including
reasonable fees of attorneys) resulting from or arising out of : (a) exercise of
the rights granted to BRT under this Agreement; (b) any act, error, or omission
of BRT, its agents, employees, Affiliates, or Sublicensees; or (c) use,
commercialization, or enforcement of the Patents. Foundation shall give BRT
timely notice of any claim or suit instituted of which Foundation has knowledge,
and Foundation shall have the right at its own expense to participate in the
defense of the same.

 

8.5Foundation is a government entity and is subject to the Utah Governmental
Immunity Act, Section 63-30d-101 et seq., Utah Code Ann. (1997 and Supp. 2005),
as amended (the “Act”). Subject to the Act, Foundation shall indemnify, defend
and hold harmless BRT, its directors, officers, agents and employees against any
and all claims, suits, losses, damages, costs, liabilities, fees and expenses
(including reasonable fees of attorneys) resulting from negligent acts by
Foundationpursuant to this Agreement. Nothing in this Agreement shall be
construed as a waiver of any rights or defenses applicable to Foundation under
the Act, including without limitation, the provisions of Section 63-30d-604
regarding limitation of judgments.

 

8.6Notwithstanding any provision in this Agreement to the contrary, Foundation’s
aggregate liability under this Agreement shall not exceed the aggregate amounts
received by Foundation from BRT, its Affiliates, Licensees and Sublicensees
pursuant to Section 4 (Payments and Fees) hereunder from and after the Effective
Date.

 

University of Utah

Technology Commercialization Office

 

Page 6 of 12

 

 

9. Publicity

 

9.1Publicity. Neither party shall have the right to make any public
announcements or other disclosures with respect to this Agreement, nor disclose
the terms of this Agreement, without the prior written consent of the other
party, except as follows:

 

a.Upon BRT’s request, the parties shall exercise good faith efforts to reach
agreement on the text of a press release regarding this Agreement.

 

b.Each party may disclose the terms of this Agreement to the extent such
disclosure is required by law (including without limitation by rules or
regulations of the Securities and Exchange Commission, any securities exchange
or NASDAQ) or to defend or prosecute litigation or arbitration; provided, that,
prior to such disclosure, to the extent permitted by law or such rules or
regulations, the disclosing party promptly notifies the other party of such
requirement and the disclosing party furnishes only those terms of this
Agreement that the disclosing party is legally required to furnish.

 

c.BRT may disclose this Agreement to (i) BRT’s then-current and potential
Licensees and Sublicensees, and (ii) BRT’s then-current and potential directors,
investors, lenders and acquirers; provided, that such Entities are bound to
maintain the confidentiality of this Agreement to the same extent as if they
were parties hereto

 

10. Miscellaneous

 

10.1Foundation and University shall retain a royalty free, nonexclusive license
to practice the Patents solely for academic research and educational non
commercial uses, which shall include the right to publish the general scientific
findings from research conducted in whole or in part at the University related
to the Patents and include such findings in grant applications.

 

10.2This Agreement shall inure to the benefit of, and be binding upon, the
parties hereto together with their respective legal representatives, successors,
and assigns.

 

10.3This Agreement merges and supersedes all prior and contemporaneous
agreements, assurances, representations, and communications between or among the
parties hereto concerning the matters set forth herein.

 

10.4Subject to the provisions of the Research Agreement of even date by and
between BRT and University, it is understood that any inventions, developments
and improvements developed in the future shall belong to University according to
policy, where applicable.

 

[Remainder of page intentionally left blank. Signature page follows.]

 

University of Utah

Technology Commercialization Office

 

Page 7 of 12

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement.

 

BioRestorative Therapies, Inc.   University of Utah Research Foundation        
  By: /s/ Mark Weinreb   By: /s/ Thomas N. Parks     (Signature)   (Signature) 
              Name: Mark Weinreb   Name: Thomas N. Parks               Title:
Chief Executive Officer   Title: President               Date: June 8, 2012  
Date: June 18, 2012  

 

University of Utah

Technology Commercialization Office

 



Page 8 of 12

 

 

EXHIBIT A

 

ASSIGNMENT

 

Whereas, University of Utah Research Foundation, a corporation of the State of
Utah, having a place of business at 615 Arapeen Dr., Suite 310, Salt Lake City,
UT 84108 is the owner of the entire right, title and interest in and to
application for United States Letters Patent entitled Methods of Derivation &
Isolation of Human Brown Fat Cell Lines, filed in the United States Patent and
Trademark Office as Serial No. 61/632,122 on January 18, 2012 and to application
for United States Letters Patent entitled Methods of Derivation & Isolation of
Human Brown Fat Cell Lines, filed in the United States Patent and Trademark
Office as Serial No. 61/632,516 on January 25, 2012 which applications are
incorporated herein by this reference; and the invention therein described; and

 

Whereas, BioRestorative Therapies, Inc., a corporation of the State of Nevada,
having a place of business at 555 Heritage Drive, Suite 130, Jupiter, Florida
33458 (“BRT”) is desirous of acquiring the entire right, title and interest in
and to the said inventions within the United States of America and its
territorial possessions and within the countries foreign to the United States
and any United States or foreign Letters Patent that may be granted therefor;
and in and to said applications;

 

Now, Therefore, in consideration of the sum of One Dollar ($1.00) paid by BRT to
the University of Utah Research Foundation and other good and valuable
consideration, the receipt of which is hereby acknowledged, the University of
Utah Research Foundation has sold, assigned and transferred and by these
presents does hereby sell, assign and transfer unto the said BRT the entire
right, title and interest in and to the said inventions within the United States
of America and its territorial possessions and within all countries foreign to
the United States and in and to any United States or foreign Letters Patent that
may be granted therefor and in and to the said applications and in and to any
and all divisions, reissues, continuations, continuations in part, and
extensions thereof and in and to any Letters Patent that may be granted thereon,
all said rights to be held and enjoyed by BRT for its own use and enjoyment, and
the use and enjoyment of its successors and assigns, to the full end of the term
or terms for which said Letters Patent may be granted as fully and entirely as
the same would have been held and enjoyed by the University of Utah Research
Foundation if this assignment, transfer and sale had not been made.

 

The University of Utah Research Foundation hereby authorizes and requests the
United States Commissioner of Patents and Trademarks and all authorized
officials of foreign patent offices to issue the said Letters Patent, when
granted, to said BRT as the Inventor(s) of its entire right, title and interest
in and to the same, for the sole use and enjoyment of said BRT, its successors
and assigns.

 

University of Utah

Technology Commercialization Office

 

Page 9 of 12

 

 

In Testimony Whereof, the University of Utah Research Foundation has caused the
hand of its proper representative to be subscribed hereto this ________day of
_____________________ , 2012.

 

  UNIVERSITY OF UTAH RESEARCH FOUNDATION       By  

 

STATE OF UTAH                                         )

: ss.

COUNTY OF SALT LAKE                          )

 

On _____________________________________________________ , 2012, before me
personally appeared ________________., ________________ of said University of
Utah Research Foundation known to me to be the person described and who signed
the foregoing Assignment in my presence and acknowledged under oath before me
that he has read the same and knows the contents thereof and that the same is
true of his own knowledge excepting as to matters therein alleged upon
information and belief and as to those matters he believes them to be true, and
that he executed the same as his free act and deed and for the purposes set
forth therein.

 

  NOTARY PUBLIC   Residing at

 

My Commission expires:      

 

University of Utah

Technology Commercialization Office



 

Page 10 of 12

 

 

EXHIBIT B: PATENTS

 



U#   Matter  

United States

Serial No. or

Foreign

Application

No.

  Title   Inventor(s) U-5283       61/632,122   Methods of Derivation &
Isolation of Human Brown Fat Cell Lines  

Dr. Amit N. Patel

Dr. David A. Bull

                  U-5283       61/632,516   Methods of Derivation & Isolation of
Human Brown Fat Cell Lines  

Dr. Amit N. Patel

 

 



University of Utah

Technology Commercialization Office

 

Page 11 of 12

 

 

EXHIBIT C: FORM OF REVENUE REPORT

 

Name:    

 

Period Covered: From:   / / through:   / /  

 

Prepared by:     Date:  

(BRT) 

Approved by:     Date:  

(BRT)

If license covers several major product lines, please prepare a separate report
for each line. Then combine all product lines into a summary report.

 

Report Type: £ Single Product or Process Line Report:         (product name)   £
Multiproduct Summary Report, page 1 of ________ pages Other Compensation: £
Annual payments, other fees & compensation: _______________________     Amount
due: _____________   £ No Compensation or Royalty Due this Period     Reason
why:            

Litigation                or                      Infringement:
                                Please                          provide
                            details

                                                                                                     

 



 

 



 

 

Country Quantity
Produced Quantity
Sold

Net

Sales ($)

Royalty

Rate

Conversion
Rate

(if applies)

Royalty
Due This
Period USA             Canada             Japan             Other:              
                          TOTAL:            

 

University of Utah

Technology Commercialization Office

 

Page 12 of 12

